CAPOTOSTO, J.
Action for broker’s commission. Verdict for the defendant. Plaintiff asks for a new trial.
The plaintiff seeks to recover a commission of $1,245 for the alleged finding of a customer for the defendant’s *254real estate at tlie corner of Bassett and Richmond Streets in the City of Providence. There was no transfer of property. The defendant claims that there were some negotiations, but that the prospective customer never accepted the seller’s terms.
For plaintiff: Gardner, Moss & Has-lam.
For defendant: Robinson & Robinson.
The testimony naturally is conflicting. One thing is quite apparent, and that is that there was an excessive amount of confidence placed by the alleged buyer in the agent of the seller in a deal involving the sum of between $40,000 and '$50,000. The attitude of the buyer on the witness stand and the loss of an uncashed check for $1,000, which it was claimed figured in the transaction, weigh against the plaintiff’s claim. The jury, by its verdict, must have come to the conclusion either that there was collusion between the alleged buyer and the defendant’s agent, or else that the transaction never reached the point of an actual agreement. The jury’s decision is sound.
Motion for new trial denied.